Citation Nr: 1404271	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, from July 1991 to July 1992, and from May 1994 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied reopening a claim for service connection for bilateral pes planus. 

The Veteran and his daughter testified at the RO before a Decision Review Officer (DRO) in March 2009.  A transcript of the hearing is associated with the claims files.

When this case was previously before the Board in July 2012, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

In response to the Board's July 2012 remand, the Veteran was afforded a VA examination in August 2012 in which the VA examiner opined that the claimed condition was less likely than not (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran joined service diagnosed with third degree pes planus and had no evidence of feet care while in active service from 1967 to 1970.  The examiner noted that in 1993 the Veteran was found to have a bunion and mild degenerative joint disease (DJD) of the feet.  The examiner stated that it was felt that the DJD progressed after separation in 1992 without any military activities.  The examiner stated that it was believed that the Veteran's feet progressed per natural progression and were not affected by his military activities during 1967 to 1970 and 1991 to 1992; the examiner noted an inability to find evidence of feet care while in service. 

The Board finds that this opinion is inadequate for adjudication purposes.

Initially, the Board notes that the RO denied service connection for bilateral pes planus based on a finding that the condition pre-existed active duty and there was no medical evidence that bilateral pes planus was permanently worsened as a result of service.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence.  38 C.F.R. § 3.306(b). 

The Board noted in the July 2012 remand that although the Veteran's pes planus was clearly noted in his enlistment examination as having existed prior to active duty service, an etiological opinion was needed to address whether the pes planus (which existed prior to service) was aggravated by his active duty service.  The threshold questions with regard to aggravation was whether there was an increase in the pre-existing bilateral pes planus disability and if so, whether such increase in disability was clearly and unmistakably due to the natural progression of the pre-existing disability. 

Here, the August 2012 VA examiner did not address these questions in regards to the disability at issue, bilateral pes planus, and did not use the required legal terminology, "clearly and unmistakably" in regards to the given opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a physician, different than the one who conducted the August 2012 examination, with appropriate expertise to determine if his bilateral pes planus is related to his service.  The claims folder must be provided to and reviewed by the examiner.

Based on the examination results and a complete review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed bilateral pes planus is etiologically related to the Veteran's active duty service. 

The examiner's attention is also directed to the Veteran's August 1967 entrance examination, which documents third degree pes planus that pre-existed the Veteran's service.  The examiner is also requested to offer an opinion as to whether the Veteran's pre-existing pes planus underwent an increase in severity during service, and if so, whether such increase was clearly and unmistakably (i.e., obviously or undebatably) due to the natural progression of the pre-existing condition. 

The supporting rationale for all opinions expressed must be provided.

2.  The RO or the AMC should review the opinions of the foregoing VA examiner to assure that it complies with the directions in the Remand, and thenundertake any additional development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim for service connection for bilateral pes planus.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


